

Exhibit 10.4
BLUCORA, INC. 
2018 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT GRANT NOTICE
(Initial Grant for Outside Director)


TO: __________________ (the “Participant” or “you”)


FROM:  Blucora, Inc., a Delaware corporation (the “Company”)


You are hereby granted by the Company a Restricted Stock Unit Award (the
“Award”) under the Blucora, Inc. 2018 Long-Term Incentive Plan (the “Incentive
Plan”) and in accordance with the terms of the Nonemployee Director Compensation
Policy (the “Policy”). Each restricted stock unit (an “RSU”) subject to the
Award has a notional value equivalent to one share of the Company’s Common Stock
for purposes of determining the number of shares of Common Stock (the “Shares”)
subject to the Award.


The Award is subject to all the terms and conditions set forth in this
Restricted Stock Unit Grant Notice (the "Notice of Grant") and in the Restricted
Stock Unit Agreement attached hereto as Exhibit A (the “Agreement”), the Policy,
and the Incentive Plan, each of which are incorporated by reference into this
Notice of Grant. Capitalized terms that are not defined in the Notice of Grant
shall have the meanings given to them in the Agreement, and if not defined in
the Agreement, the meanings given to them in the Incentive Plan.


Grant Date: _____________


Award Number: ______________


Shares Subject to the Award: ______________ [$150,000 divided by the Fair Market
Value of a Share on the Grant Date (rounded down to the nearest whole Share)].


Vesting Schedule: Except as specifically provided in the Agreement and subject
to the restrictions and conditions set forth in the Incentive Plan, the RSUs
shall vest as follows:


(i) one-third (1/3) of the RSUs (rounded down to the nearest whole unit) shall
vest on the first anniversary of the Grant Date, provided that you are providing
services to the Company on that date;






--------------------------------------------------------------------------------



(ii) an additional one-third (1/3) of the RSUs (rounded down to the nearest
whole unit) shall vest on the second anniversary of the Grant Date, provided
that you are providing services to the Company on that date; and
(iii) the remaining one-third (1/3) of the RSUs shall vest on the third
anniversary of the Grant Date, provided that you are providing services to the
Company on that date.
Vesting will cease upon your Termination of Service and the unvested portion of
the Award will immediately terminate.


Additional Terms/Acknowledgment: You acknowledge and agree that the Notice of
Grant and the vesting schedule set forth herein do not constitute an express or
implied promise of your continued service as an Outside Director for the vesting
period, for any period, or at all, and shall not interfere with your right or
the Company’s right to terminate your service relationship with the Company or
its Related Companies at any time.


Committee Decisions/Interpretations: You hereby agree to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Incentive Plan and the Award.




By your signature below, you agree that the Notice of Grant, the Agreement, and
the Incentive Plan, constitute your entire agreement with respect to the Award,
and except as set forth therein, may not be modified except by means of a
writing signed by the Company and you.




BLUCORA, INC.






By: ______________________


Its: ______________________
PARTICIPANT






_________________________
Signature


Date: _____________________






Attachments:
1. Restricted Stock Unit Agreement
2. Incentive Plan










--------------------------------------------------------------------------------



EXHIBIT A
BLUCORA, INC. 
2018 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
(Outside Director)
1. Grant. The Company hereby grants to the Participant listed on the Notice of
Grant (the “Participant”) an Award of RSUs, as set forth in the Notice of Grant
and subject to the terms and conditions in this Restricted Stock Unit Agreement
(this “Agreement”) and the Incentive Plan. Unless otherwise defined herein, the
capitalized terms used herein shall have the meanings given to them in the
Notice of Grant, and if not defined in the Notice of Grant, the meanings given
to them in the Incentive Plan.
2. Company’s Obligation. Each RSU represents the right to receive a Share on the
vesting date. Unless and until the RSUs vest, the Participant will have no right
to receive Shares under such RSUs. Prior to actual distribution of Shares
pursuant to any vested RSUs, such RSUs will represent an unsecured obligation of
the Company.
3. Vesting Schedule. Subject to Paragraph 4 hereof and to any other relevant
Incentive Plan provisions, the RSUs awarded by this Agreement will vest
according to the vesting schedule specified in the Notice of Grant.
4. Forfeiture upon Termination of Service. Except as provided in the Notice of
Grant, if the Participant has a Termination of Service for any or no reason
prior to vesting, the unvested RSUs awarded by this Agreement will thereupon be
forfeited at no cost to the Company.
5. Payment After Vesting. Subject to Paragraph 20 hereof, any RSUs that vest in
accordance with Paragraph 3 will be paid to the Participant (or in the event of
the Participant’s death, to his or her estate) in Shares on, or as soon as
practicable after, the applicable vesting date (but in any event, within sixty
(60) days of the date on which the RSUs vest).
6. Payments After Death. Any distribution or delivery to be made to the
Participant under this Agreement will, if the Participant is then deceased, be
made to the administrator or executor of the Participant’s estate. Any such
administrator or executor must furnish the Company with (a) written notice of
his or her status as transferee and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.
7. Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
stockholder of the



--------------------------------------------------------------------------------



Company in respect of any Shares deliverable hereunder unless and until the date
of issuance of any such Shares under the Incentive Plan. Except as otherwise
provided in Paragraph 8, no adjustment shall be made for dividends or other
rights for which the record date is prior to the issuance of any Shares subject
to the Award. The Participant agrees to execute any documents requested by the
Company in connection with the issuance of any Shares.
8. Adjustments. The number of Shares covered by the Award shall be subject to
adjustment in accordance with Article 11 of the Incentive Plan.
9. No Effect on Service Relationship. Nothing in the Incentive Plan or any Award
granted under the Incentive Plan will be deemed to constitute a service contract
or confer or be deemed to confer any right for the Participant to continue in
the service of, or to continue any other relationship with, the Company or any
Related Company or limit in any way the right of the Company or any Related
Company to terminate the Participant’s service relationship at any time.
10. Notices. Any notice which either party hereto may be required or permitted
to give to the other shall be in writing and may be delivered personally, by
interoffice mail, by fax, by electronic mail or other electronic means, or via a
postal service, postage prepaid, to such electronic mail or postal address and
directed to such person as the Company may notify the Participant from time to
time; and to the Participant at the Participant’s electronic mail or postal
address as shown on the records of the Company from time to time, or at such
other electronic mail or postal address as the Participant, by notice to the
Company, may designate in writing from time to time.
11. Award Is Not Transferable. Except to the limited extent provided in
Paragraph 6, the Award and the rights and privileges conferred hereby may not be
transferred, assigned, pledged (as collateral for a loan or as security for the
performance of an obligation or for any other purpose) or hypothecated in any
way (whether by operation of law or otherwise) and may not be subject to sale
under execution, attachment or similar process. Upon any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of the Award, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, the Award and the rights and privileges conferred
hereby immediately will become null and void.
12. Binding Agreement. Subject to the limitation on the transferability of the
Award contained herein, this Agreement will be binding upon and inure to the
benefit of the parties hereto and their respective heirs, legatees, legal
representatives, successors and assigns.
13. Regulatory Restrictions on Issuance of Shares. Notwithstanding the other
provisions of this Agreement, if at any time the Company determines, in its sole
discretion, that the listing, registration or qualification of Shares upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory authority is necessary or desirable as a
condition to the issuance of Shares to the Participant (or his or her



--------------------------------------------------------------------------------



estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. The Company shall
be under no obligation to the Participant to register for offering or resale or
to qualify for exemption under the Securities Act, or to register or qualify
under the laws of any state or foreign jurisdiction, any Shares, security or
interest in a security paid or issued under, or created by, the Incentive Plan,
or to continue in effect any such registrations or qualifications if made.
14. Participant’s Representations. Notwithstanding any of the provisions hereof,
the Participant hereby agrees that the Company will not be obligated to issue
any Shares to the Participant if the issuance of such Shares shall constitute a
violation by the Participant or the Company of any provision of any law or
regulation of any governmental authority. Any determination in this connection
by the Committee shall be final, binding, and conclusive. The obligations of the
Company and the rights of the Participant are subject to all applicable laws,
rules, and regulations.
15. Investment Representation. Unless the Shares are issued to the Participant
in a transaction registered under applicable federal and state securities laws,
the Participant represents and warrants to the Company that all Shares which may
be issued hereunder will be acquired by the Participant for investment purposes
for his or her own account and not with any intent for resale or distribution in
violation of federal or state securities laws. Unless the Shares are issued to
the Participant in a transaction registered under the applicable federal and
state securities laws, at the option of the Company, a stop-transfer order
against the Shares may be placed on the official stock books and records of the
Company, and a legend indicating that such Shares may not be pledged, sold or
otherwise transferred, unless an opinion of counsel is provided (concurred in by
counsel for the Company) stating that such transfer is not in violation of any
applicable law or regulation, may be stamped on stock certificates to ensure
exemption from registration. The Company may require such other action or
agreement by the Participant as may from time to time be necessary to comply
with the federal, state and foreign securities laws.
16. Conflicting Terms; Incentive Plan Governs. This Agreement and the Notice of
Grant are subject to all terms and provisions of the Incentive Plan. In the
event of a conflict between one or more provisions of this Agreement or the
Notice of Grant and one or more provisions of the Incentive Plan, the provisions
of the Incentive Plan will govern.
17. Committee Authority; Decisions Conclusive and Binding. The Participant
acknowledges that a copy of the Incentive Plan has been made available for his
or her review by the Company, and represents that he or she is familiar with the
terms and provisions thereof, and hereby accepts the Award subject to all the
terms and provisions thereof. The Committee will have the power to interpret
this Agreement, the Notice of Grant and the Incentive Plan, and to adopt such
rules for the administration, interpretation and application of the Incentive
Plan as are consistent therewith and to interpret or revoke any such rules
(including, but not limited to,



--------------------------------------------------------------------------------



the determination of whether or not any RSUs have vested). The Participant
hereby agrees to accept as binding, conclusive, and final all decisions of the
Committee upon any questions arising under the Incentive Plan, this Agreement or
the Notice of Grant. No member of the Committee will be personally liable for
any action, determination or interpretation made in good faith with respect to
the Incentive Plan, this Agreement or the Notice of Grant.
18. Claims. The Participant’s sole remedy for any Claim shall be against the
Company, and the Participant shall not have any claim or right of any nature
against any Related Company (including, without limitation, any parent,
subsidiary or affiliate of the Company) or any stockholder or existing or former
director, officer or employee of the Company or any Related Company. The
foregoing individuals and entities (other than the Company) shall be third-party
beneficiaries of this Agreement for purposes of enforcing the terms of this
Paragraph 18.
19. Covenants and Agreements as Independent Agreements. Each of the covenants
and agreements that is set forth in this Agreement shall be construed as a
covenant and agreement independent of any other provision of this Agreement. The
existence of any claim or cause of action of the Participant against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.
20. Section 409A. The Award is intended to be exempt from or comply with the
requirements of Section 409A, and shall be construed accordingly.
Notwithstanding any other provision of this Agreement, the Notice of Grant, or
the Incentive Plan, with respect to any payments and benefits to which
Section 409A applies, if the Participant is a “specified employee,” within the
meaning of Section 409A, then to the extent necessary to avoid subjecting the
Participant to the imposition of any additional tax under Section 409A, amounts
that would otherwise be payable during the six-month period immediately
following the Participant’s “separation from service,” within the meaning of
Section 409A(a)(2)(A)(i), shall not be paid to the Participant during such
period, but shall instead be accumulated and paid to the Participant (or, in the
event of the Participant’s death, the Participant’s estate) in a lump sum on the
first business day after the earlier of the date that is six months following
the Participant’s separation from service or the Participant’s death.
21. Recovery of Compensation. In accordance with Section 6.13 of the Incentive
Plan, the Company may recoup all or any portion of any Shares or cash paid to
the Participant in connection with Award, as set forth in the Company’s clawback
policy, if any, approved by the Board from time to time.
22. Governing Law; Venue. The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal substantive laws
of the State of Delaware, without reference to any choice-of-law rules. The
Participant irrevocably consents to the nonexclusive jurisdiction and venue of
the state and federal courts located in Dallas County, the State of Texas.




--------------------------------------------------------------------------------



23. Entire Agreement. This Agreement, together with the Notice of Grant and the
Incentive Plan supersede any and all other prior understandings and agreements,
either oral or in writing, between the parties with respect to the subject
matter hereof and constitute the sole and only agreements between the parties
with respect to the said subject matter. All prior negotiations and agreements
between the parties with respect to the subject matter hereof are merged into
this Agreement and the Notice of Grant. Each party to this Agreement and the
Notice of Grant acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement, the Notice of
Grant or the Incentive Plan and that any agreement, statement, or promise that
is not contained in this Agreement, the Notice of Grant or the Incentive Plan
shall not be valid or binding or of any force or effect.
24. Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement, and this Agreement shall be construed in
all respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.
25. Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.
26. Gender and Number. Words of any gender used in this Agreement shall be held
and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.
27. Modification. No change or modification of this Agreement or the Notice of
Grant shall be valid or binding upon the parties unless the change or
modification is in writing and signed by the parties; provided, however, that
the Company may change or modify this Agreement or the Notice of Grant without
the Participant’s consent or signature if the Company determines, in its sole
discretion, that such change or modification is necessary for purposes of
compliance with or exemption from the requirements of Section 409A of the Code
or any regulations or other guidance issued thereunder. Notwithstanding the
preceding sentence, the Company may amend the Incentive Plan to the extent
permitted by the Incentive Plan.



